Citation Nr: 1102472	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
lumbar spine degenerative disc disease, prior to August 26, 2009.

2.  Entitlement to an initial rating greater than 20 percent for 
lumbar spine degenerative disc disease, beginning August 26, 
2009.  

3.  Entitlement to an initial rating greater than 10 percent for 
left lower extremity radiculopathy.  

4.  Entitlement to an initial rating greater than 10 percent for 
cervical spine degenerative disc disease, prior to August 26, 
2009.  

5.  Entitlement to an initial rating greater than 10 percent for 
cervical spine degenerative disc disease, beginning August 26, 
2009.  

6.  Entitlement to an initial rating greater than 10 percent for 
hypertension.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition to the issues listed above, the Veteran's June 2007 
notice of disagreement with a June 2006 rating decision also 
included the non-compensable  ratings assigned by the June 2006 
rating decision for bilateral knee disabilities.  However, a 
rating decision in October 2007 increased the rating to 10 
percent for each knee, and the Veteran wrote in December 2007 
that he was satisfied with those ratings.  In a VA Form 9, 
substantive appeal, submitted in December 2007, the Veteran 
indicated that he wished to continue his appeal of only the 
issues listed above, not the ratings for his knee degenerative 
joint disease.  The Veteran's December 2007 statements constitute 
a withdrawal of his appeal concerning the initial ratings for his 
knee disabilities, and so the Board has no jurisdiction to review 
those issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2010).  

The issues of entitlement to greater initial ratings for 
hypertension, for lumbar spine degenerative disc disease, and for 
left lower extremity radiculopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  

FINDINGS OF FACT

1.  The evidence shows that, prior to August 26, 2009, the 
Veteran's cervical spine degenerative disc disease was not 
manifested by radiation of pain on movement, muscle spasm, 
ankylosis, or tenderness, but by cervical flexion and extension 
each limited to 45 degrees, lateral flexion to 30 degrees in each 
direction, right lateral rotation to 80 degrees, and left lateral 
rotation to 70 degrees and a combined range of motion of 300 
degrees.  

2.  The evidence shows that, beginning August 26, 2009, the 
Veteran's cervical spine degenerative disc disease was manifested 
by flexion limited to 40 degrees, with pain beginning at 10 
degrees; extension to 45 degrees; side bending to 30 degrees in 
each direction; left rotation to 60 degrees; and right rotation 
to 50 degrees.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation greater than 
10 percent for cervical spine degenerative disc disease, prior to 
August 26, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

2.  The criteria have been met for a 30 percent evaluation and no 
more for cervical spine degenerative disc disease, beginning 
August 26, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for 
cervical spine degenerative disc disease arises from his 
disagreement with the initial evaluation assigned following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's available service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Moreover, the Veteran was afforded two VA examinations that were 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Specifically, the examiners took into 
account the Veteran's statements and treatment records, which 
allowed for a fully-informed evaluation of the claimed 
disability.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.  

Service connection for cervical spine degenerative disc disease 
was granted by a June 2006 rating decision, and a 10 percent 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5242, effective June 1, 2006, the day 
following the Veteran's separation from service.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides for a 10 percent evaluation when there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent evaluation is warranted when there is 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is for application when there 
is forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine.  A maximum 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  
Any associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Intervertebral disc syndrome is rated under the General Rating 
Formula or under the Formula For Rating Intervertebral Disc 
Syndrome Based On Incapacitating Episodes (Formula for Rating 
Incapacitating Episodes), whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25.  Under 
the Formula for Rating Incapacitating Episodes, a 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent evaluation is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; 40 
percent evaluation is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, Note 
(1).  

The Veteran underwent a pre-discharge VA compensation examination 
in February 2006.  He reported being bothered by cervical 
degenerative disease with radiculopathy since March 2004, with 
pain from his neck to his fingertips, in episodes, and tingling 
and numbness in his left arm.  He complained of neck ache five 
times per week, lasting one or two hours, and soreness that would 
go down his left arm with a sharp shooting sensation.  The 
Veteran indicated that he could function with the pain, with 
medication.  Functionally, he had a feeling of weakness in the 
left arm.  He stated that he lost work twice a week.  On 
examination, the examiner noted no radiation of pain on movement, 
muscle spasm, ankylosis, or tenderness.  Cervical flexion was 
possible to 45 degrees, as was extension.  Lateral flexion was 
accomplished to 30 degrees in each direction.  Right lateral 
rotation was possible to 80 degrees, and left lateral rotation to 
70 degrees.  The examiner stated that there was no additional 
loss of joint function after repetitive use or flare-ups due to 
pain, fatigue, weakness, lack of endurance, or incoordination.  
The examiner noted that a cervical spine MRI in April 2004 had 
shown left-sided canal stenosis with disc protrusion and 
desiccation at several cervical spine levels.  It was noted that, 
although the Veteran reported a history of radiculopathy, no 
radiculopathy was found on that examination.  

The Veteran submitted the report of a private general physical 
examination in March 2007.  Although the Veteran reported neck 
pain and stiffness, active range of motion of the cervical spine 
was noted to be full and asymptomatic in each axis: flexion was 
accomplished to 50 degrees, extension to 60 degrees, lateral 
flexion to 45 degrees in each direction, and lateral rotation to 
80 degrees in each direction.  No abnormal neurological findings 
were noted.  

The Veteran was also afforded a VA compensation examination of 
his cervical spine on August 26, 2009.  He reported to that 
examiner that he had had no problem with his neck since his 
separation from service until two days before the examination, 
when it became stiff and sore.  The Veteran's symptoms at the 
time of the examination included soreness to the touch and 
swelling on the right side of his neck, whereas his previous 
symptoms had been on the left side.  He stated that he obtained 
relief from the pain by raising his arm over his head, by 
medication, and by using the TENS unit prescribed for his back.  
He noted that his neck problems did not affect his ability to 
perform his current job or his previous job.  On examination, 
flexion of the cervical spine was possible to 40 degrees, with 
pain beginning at 10 degrees; extension to 45 degrees; side 
bending to 30 degrees in each direction; left rotation to 60 
degrees; and right rotation to 50 degrees.  The examiner 
indicated that there was no change in range of motion in any axis 
on repeated motion.  The neurological examination of the upper 
extremities was normal.  

The VA and private treatment records, dated from the time of the 
Veteran's separation from service in May 2006 to April 2010 are 
otherwise silent for any complaints or pertinent abnormal 
clinical findings regarding his cervical spine.  

First, the Board notes that there is no evidence that the Veteran 
has ever experienced an incapacitating episode, as defined by 
regulation, due to his cervical spine disability.  Therefore, an 
increased rating for his cervical spine disability on that basis 
is not warranted.  

The Board also notes that, although the Veteran reported a 
history of radicular pain at the time of his pre-discharge 
examination, the examiner at that time, as well as subsequent 
examiners, reported no clinical findings indicative of 
radiculopathy.  No post-service examiner has reported any 
abnormal neurological findings.  Therefore, a separate rating is 
also not warranted, based on neurological manifestations of the 
disability.  

Turning to application of the General Rating Formula, the Board 
notes that the degree of possible cervical flexion reported by 
the pre-discharge examiner does not meet the criteria for even a 
10 percent rating.  However, the combined range of motion of the 
cervical spine recorded by that examiner, 300 degrees, meets the 
criteria for a 10 percent rating.  But none of the criteria for a 
rating greater than 10 percent were met on that examination or at 
the time of the March 2007 private examination.  Further, a 
rating greater than 10 percent is not warranted based on 
additional functional impairment on use, as no such impairment 
has been shown.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Thus, the Board finds that a schedular rating greater than the 
currently assigned 10 percent for cervical spine degenerative 
disc disease is not warranted prior to August 26, 2009.  

However, the August 2009 VA compensation examiner noted that the 
Veteran experienced pain in his cervical spine at 10 degrees of 
flexion.  Because impairment exists at the point where movement 
is limited by pain, even if further movement is possible, the 
Board finds that that clinical finding meets the criteria for a 
30 percent rating under the General Rating Formula.  But, in the 
absence of evidence any ankylosis of the cervical spine, no 
higher rating may be assigned.  Moreover, as noted above, because 
no additional impairment on use has been shown, a higher rating 
on that basis is also not warranted.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, the Board finds that a 30 percent rating and no more 
is warranted for cervical spine degenerative disc disease from 
August 26, 2009, the date of the VA compensation examination.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual Veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b).  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria under 
the Rating Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture, throughout 
all of the time periods on appeal, was not so unusual or 
exceptional in nature as to render the assigned ratings 
inadequate.  The Veteran's cervical spine disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, the criteria of which are found by 
the Board to specifically contemplate the level of disability and 
symptomatology.  Prior to August 26, 2009, the Veteran's cervical 
spine disorder was manifested by not more than slightly reduced 
range of motion.  By the Veteran's own report, his neck did not 
bother him from the time of his separation from service until 
August 2009.  Beginning August 26, 2009, the Veteran's cervical 
spine disorder was manifested by forward flexion limited to 10 
degrees by pain; but there was no evidence of muscle spasm, 
guarding, localized tenderness, or vertebral fracture.  The 
Veteran's cervical spine disorder has not shown to have produced 
any neurological manifestations or incapacitating episodes since 
his separation from service.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's symptoms are more than 
adequately contemplated by the current disability ratings for his 
service-connected cervical spine disorder.  Ratings in excess 
thereof are provided for certain manifestations of the service-
connected cervical spine disorder, but the medical evidence of 
record did not demonstrate that such manifestations were present 
in this case.  The criteria for the current disability ratings 
more than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.  

In sum, an evaluation greater than 10 percent for cervical spine 
degenerative disc disease prior to August 26, 2009, is not 
warranted.  However, a 30 percent rating is granted, beginning 
August 26, 2009.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

An initial rating greater than 10 percent for cervical spine 
degenerative disc disease, prior to August 26, 2009, is denied.  

An initial 30 percent rating is granted for cervical spine 
degenerative disc disease, beginning August 26, 2009, subject to 
the law and regulations governing the award of monetary benefits.  


REMAND

In a June 2006 rating decision, the RO granted service connection 
for hypertension, and assigned an initial 0 percent rating, 
effective June 1, 2006.  In June 2007, the Veteran submitted a 
notice of disagreement with the noncompensable (zero percent) 
rating.  The RO issued a statement of the case that addressed 
this issue in October 2007 and in December 2007, the Veteran 
submitted a VA Form 9, substantive appeal, as to that issue.  In 
a November 2009 rating decision, the RO increased the rating for 
hypertension to 10 percent, effective June 1, 2006.  However, the 
November 2009 rating decision improperly indicated that the 
action taken therein represented a full resolution of the benefit 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that, on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation).  The file does not 
reflect that the Veteran seeks only a 10 percent rating for his 
hypertension or that he was otherwise satisfied with the assigned 
10 percent rating.  Therefore, the issue of a greater initial 
rating for hypertension remains on appeal.  

The Veteran was afforded a VA compensation examination in 
April 2010 that addressed his hypertension, and in a May 2010 
rating decision the RO denied a rating greater than 10 percent.  
However, no supplemental statement of the case concerning that 
issue has been issued, as required.  See 38 C.F.R. § 19.31 
(2010).  

In addition, a rating decision in November 2009 increased the 
rating for lumbar spine degenerative disc disease to 20 percent, 
effective August 2, 2009, and also assigned a separate 10 percent 
rating for left lower extremity radiculopathy, effective February 
7, 2008.  Further, a rating decision in April 2010 assigned a 
temporary total disability rating for convalescence following 
lumbar spine surgery in October 2009, with resumption of the 20 
percent rating beginning January 1, 2010.  No supplemental 
statement of the case has been issued concerning either the 
lumbar spine degenerative disc disease or the left lower 
extremity radiculopathy since either of those rating decisions.  
Moreover, the Veteran has not been afforded a VA compensation 
examination to evaluate either disability since his October 2009 
lumbar spine surgery, as he should be.  




Accordingly, the case is REMANDED for the following actions:

1.	The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for hypertension or his 
lumbar spine disability since August 
2009.  Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claims; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.	The Veteran must then be afforded the 
appropriate VA examination(s) to evaluate 
the extent and severity of his lumbar 
spine degenerative disc disease and any 
associated radiculopathy.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must indicate 
whether the Veteran has had any 
incapacitating episodes due to his lumbar 
spine disability during the past year, 
and if so, how many.  The examiner must 
also provide range of motion data for the 
thoracolumbar spine, including noting 
whether any motion is painful and, if so, 
the point the pain occurs during range of 
motion testing.  Finally, the examiner 
must describe any additional functional 
limitation on use, due to weakened 
movement, excess fatigability, 
incoordination, or pain.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
requested study.  The report prepared 
should be typed.  

3.	The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.	After the above development has been 
completed, the Veteran's claim for 
greater initial ratings for hypertension, 
lumbar spine degenerative disc disease, 
and left lower extremity radiculopathy 
must be readjudicated.  If any claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


